The charge of the court complained of and set out in ground 5 of the amended motion for new trial was as follows: "The contract upon which the suit is based is in evidence. One of the provisions in the policy stipulates that upon receipt at the home office of due proof of any employee, while insured, prior to his sixtieth birthday, becomes totally and permanently disabled, as the result of bodily injury, that the company will pay $51.04 to the employee per month, and that such monthly payment shall be made during continuance of the disability. Under this policy the employee shall show total and permanent disability who furnishes due proof to the company while injured, that he has been so disabled, as a result of bodily injury or disease, as to be prevented permanently from engaging in any occupation, and that is what he alleges, from performing any work for compensation or profit; and upon receipt of that proof the company will commence to pay, in lieu of the payment of the insurance at his death, equal monthly instalments amounting to $51.04 only during the continuance of such disability. The provisions of the policy and the certificate of insurance determine under what conditions the plaintiff may recover. The defendant is not liable except under the conditions and to the extent provided in these provisions of the group policy and of the certificate of insurance. The plaintiff will be only entitled to recover such instalments as may be payable under the terms of the policy during a period of total disability. When the insured is incapacitated from performing any substantial part of his ordinary duties, a case of total disability is present, although he is still able to perform some part of the work. The words `total disability' mean inability to do substantially or practically all of the material acts necessary to the transaction of the insured's business, or his occupation, or whatever line he is following, and in the customary and usual manner. Total disability does not mean absolute inability, physical inability, to work at one's occupation, or to pursue any occupation for wages or gain, but it exists if the injury or the disease of the insured is such that common care and prudence require him to desist from performing the labors incident to his particular line of work or duty or occupation. In such a case total disability exists, as a general proposition. The language of the policy provides, in part, that if the insured `becomes totally and *Page 94 
permanently disabled as the result of bodily disease, or otherwise, so as to be prevented thereby from engaging in any occupation,' reading language now, gentlemen, of the policy, `from performing any work for compensation or profit, the company will pay certain designated disability benefits.' I charge you that the words `any occupation' and `any work for compensation or profit' shall be construed to mean the ordinary employment of the particular person injured or such other employment, if any, approximately the same line of endeavor as the insured might fairly be expected to follow, in view of his station and his circumstances and his physical and mental capacity. So that, then the jury should determine, in considering that matter, if he has been deterred from following the usual line of work; if he did, whether it was such ordinary work, such similar occupation, or such work that he could follow and make as much of a livelihood as the one that he was occupying at the time the thing happened, or if he was deterred from doing that by reason of this hand being cut off. You should bear that in mind, of course, in determining whether or not that was a handicap to the extent that he could not substantially follow out that occupation or such a kind, one that would be in his line of endeavor, and as already intimated to you."
Plaintiff's action was to recover total disability benefits under a group policy of insurance. He received an injury to one of his hands, which necessitated its removal two inches above the wrist. The duties of his employment before this injury were to sew bagging on bales of cotton after they were compressed. After his injury he could not perform this part of his work, on account of the loss of his hand, although he could perform some parts of his work, but at a reduction in his wages. The injury he sustained incapacitated him from performing a substantial part of his ordinary duties, although he was able to perform some parts of his work.
Under the facts of the present case and the rulings of the Supreme Court and this court in Cato v. AEtna Life Ins. Co.,164 Ga. 392 (138 S.E. 787), Prudential Ins. Co. v. South,179 Ga. 653 (177 S.E. 499, 98 A.L.R. 781), New York LifeIns. Co. v. Thompson, 45 Ga. App. 638 (165 S.E. 847),South v. Prudential Ins. Co., 47 Ga. App. 590
(171 S.E. 215), Prudential Ins. Co. v. Hicks, 52 Ga. App. 311
(183 S.E. 102), and Prudential Ins. Co. v. Richardson, *Page 95 52 Ga. App. 807 (184 S.E. 809), I am of the opinion that the charge complained of in ground 5 of the motion was not error. Therefore I dissent from the ruling of the majority of the court, which reverses the judgment of the trial court on a part of the above-mentioned charge.